Bleckley, Chief Justice.
Davis, a school-teacher, was convicted on an accusation before the county judge of McDuffie county, of a *206misdemeanor in cruelly beating one of the boys attending his school. By certiorari he carried the case to the superior court, and thence by writ of error brought it here. Amongst the exceptions taken by certiorari were, that the finding of the county judge was contrary to law, without evidence to support it, etc. Neither by the petition for certiorari, nor by the evidence set out in the answer or return of the county judge, did it appear that the offence was committed in McDuffie county, nor where it was committed, except that it was at the place of the school, but where the school was did not appear.
The venue is a jurisdictional fact, and there is no provision .of law for pleading specially to the jurisdiction ; hence the fact is one to be proved by the State as a part of the general case. The proof may be direct or circumstantial, but it has to be made, otherwise a conviction is unwarranted. To this effect is the tenor of the decisions. Rooks vs. The State, 65 Ga. 330; Moye vs. The State, Id. 754, Smiley vs. The State, 66 Ga. 754; Day vs. The State, 68 Ga. 827; Smith vs. The State, 69 Ga. 768; Dumas vs. The State, 62 Ga. 58.
The superior court erred in not sustaining the certiorari.
Judgment reversed.